Citation Nr: 0730199	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  03-02 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for rectal prolapse, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for internal and 
external hemorrhoids, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for duodenal ulcer 
disease, rated as 20 percent disabling prior to January 1, 
2003 and 10 percent disabling thereafter, to include the 
propriety of the reduction to 10 percent effective January 1, 
2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967 and from December 1967 to December 1973.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

In his February 2003 VA Form 9 and an October 2006 statement, 
the veteran contends that he is entitled to benefits under 
38 C.F.R. § 4.29.  In the October 2006 statement, the veteran 
also appears to be raising a claim for a rating of total 
disability based on individual unemployability (TDIU).  
Lastly, in a June 2007 informal hearing presentation, the 
veteran's representative indicates that the veteran seeks 
entitlement to service connection for a mental disability 
secondary to his service-connected disabilities.  As the 
record does not reveal that the RO has addressed any of these 
issues, they are REFERRED for appropriate action.  


FINDINGS OF FACT

1.  The veteran's rectal prolapse is no more than mild, with 
constant slight or occasional moderate leakage.  

2.  The veteran's internal and external hemorrhoids do not 
cause secondary anemia or fissures.  

3.  In an October 1997 rating decision, the RO assigned a 20 
percent rating for the veteran's duodenal ulcer disease 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305, 
effective June 12, 1995.  

4.  Following a May 2002 VA compensation and pension (C&P) 
stomach, duodenum and peritoneal adhesions examination, the 
RO proposed to reduce the rating for service-connected 
duodenal ulcer disease from 20 percent to 10 percent, and 
notified the veteran by a letter dated August 6, 2002 of the 
proposed reduction and the reason for the proposed reduction, 
and that he had a right to a hearing and 60 days within which 
to submit evidence.  

5.  The RO's reduction of the evaluation of duodenal ulcer 
disease went into effect on January 1, 2003.  

6.  Prior to January 1, 2003, the veteran's duodenal ulcer 
disease was no more than moderate with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or with continuous moderate manifestations.  

7.  The veteran's duodenal ulcer disease has demonstrated 
sustained improvement and he does not currently have active 
ulcers.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
rectal prolapse have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7334 (2006).  

2.  The criteria for a rating in excess of 10 percent for 
internal and external hemorrhoids have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2006).  

3.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer disease are not met during the period prior to 
January 1, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2006).  

4.  The criteria for a rating in excess of 10 percent for 
duodenal ulcer disease are not met as of January 1, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2006).  

5.  The criteria for restoration of a 20 percent evaluation 
for duodenal ulcer disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344, 4.31, 4.114, 
Diagnostic Code 7305 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

Service connection for duodenal ulcer was granted with a 10 
percent evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7305, effective December 8, 1973.  See May 1974 rating 
decision.  The rating for this disability was later increased 
to 20 percent from June 12, 1995, and decreased to 10 percent 
from January 1, 2003.  See October 1997 and October 2002 
rating decisions.  Service connection for hemorrhoids was 
granted with a noncompensable evaluation pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7336, effective December 
8, 1973.  See August 1995 rating decision.  An April 1996 
rating decision granted service connection for rectal 
prolapse but evaluated the condition as part of the service-
connected hemorrhoids.  Rectal prolapse was later separated 
from the evaluation for hemorrhoids and assigned its own 10 
percent evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7334, effective February 16, 1996.  See September 1996 
rating decision.  


I.	Increased rating claims

The veteran contends that he is entitled to increased ratings 
for rectal prolapse, internal and external hemorrhoids, and 
duodenal ulcer disease.  He asserts that he has been 
hospitalized for several days due to epigastric pain and 
excessive gastrointestinal bleeding, has gastritis, fatigue 
and anemia, and has rectal bleeding, itching, burning and 
swelling.  The veteran also contends that he has to push his 
hemorrhoids back in when they protrude, which occurs three to 
four times every three months.  He also asserts that he was 
experiencing leakage and soiling of his underwear such that 
he had to begin wearing pads, has excessive gas, and 
occasional diarrhea.  The veteran has also submitted 
information regarding his use of leave from his job at the 
U.S. Postal Service prior to his retirement in September 
2004, and contends that his conditions have caused a decrease 
in energy and motivation.  See statements dated November 
2001, March 2004 and October 2006; March 2002 notice of 
disagreement (NOD); February 2003 VA Form 9.  

The schedule for rating disorders of the digestive system is 
found at 38 C.F.R. § 4.114 (2006).  Diagnostic Code 7305 
provides the diagnostic criteria for duodenal ulcers and 
assigns a 10 percent evaluation for mild ulcers with 
recurring symptoms once or twice yearly; a 20 percent 
evaluation for moderate ulcers with recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration or with continuous moderate manifestations; a 40 
percent evaluation for moderately severe ulcers manifested by 
symptoms less than severe but with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year; and a 60 percent 
evaluation for severe symptoms manifested by pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, and with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  Under Diagnostic Code 7334, 
which provides the diagnostic criteria for prolapse of the 
rectum, ratings in excess of 10 percent are provided for 
persistent or frequently recurring moderate prolapse (30 
percent) and persistent severe (or incomplete) prolapse (50 
percent).  Diagnostic Code 7336 provides the criteria for 
external or internal hemorrhoids.  Only one rating in excess 
of 10 percent is warranted under this diagnostic code, namely 
a 20 percent evaluation for external or internal hemorrhoids 
with persistent bleeding and with secondary anemia or with 
fissures.  

Since the inception of his increased rating claims, the 
veteran has undergone several appropriate VA examinations to 
assess the severity of his service-connected disabilities.  
During a May 2002 C&P stomach, duodenum and peritoneal 
adhesions examination, the veteran was noted to be a very 
vague historian.  He complained of daily problems with 
bloating and gas after eating and described a sharp pain to 
the right of the umbilicus.  The veteran also complained of 
increased belching, some regurgitation, some acid reflux at 
nighttime, and nausea without vomiting.  He reported 
constipation and some bright red blood per rectum after a 
hard stool, but denied a history of diarrhea and indicated he 
rarely noticed a black stool.  Physical examination revealed 
that the veteran's abdomen was slightly obese without 
apparent organomegaly or masses, mild tenderness to the right 
and left of the umbilicus, no rebound tenderness, and bowel 
sounds were normoactive.  Lab results included an April 2, 
2002 complete blood cell count (CBC), which revealed no 
anemia.  A January 2001 esophagogastroduodenoscopy revealed 
normal hypopharynx, esophagus and gastroesophageal junction, 
a hiatal hernia and mild erythema of the antrum with 
minimally deformed pylorus, and a superficial deformity in 
the duodenum.  The veteran was diagnosed with duodenal ulcer 
disease and hiatal hernia.  

During a May 2002 VA C&P rectum and anus examination, the 
veteran reported pain with every bowel movement with bleeding 
in eight out of ten bowel movements.  He also indicated that 
he has to manually push his hemorrhoids back in post-bowel 
movement.  Physical examination revealed evidence of prolapse 
of hemorrhoids circumferentially around the anal opening, and 
some asymptomatic tags with some inflamed and red, tender 
tissue.  Digital exam was very painful with evidence of 
internal hemorrhoids.  There was no blood on the glove, 
though there were several areas of evidence of old bleed.  
The veteran was diagnosed with internal and external 
hemorrhoids with prolapse.  

The veteran underwent a second VA C&P stomach examination in 
June 2005, at which time he complained of daily ulcer flareup 
described as gas and rumbling in his abdomen.  He also 
complained of some sharp right upper quadrant pain, increased 
flatus, acid reflux, dark stool once a week, bright red blood 
related to his hemorrhoids on seven out of ten bowel 
movements, and occasional nausea and vomiting.  The veteran 
indicated that the last time he had been hospitalized for 
ulcers was four to five years ago.  Physical examination 
revealed that the veteran's abdomen was protuberant without 
organomegaly or masses, mild tenderness to the left of the 
umbilicus, no rebound tenderness, and bowel sounds were 
normoactive.  An upper gastrointestinal (GI) series revealed 
a small hiatal hernia with mild gastroesophageal reflux.  
There were no definite ulcers or masses but the stomach 
showed thickened folds along the greater curvature suggestive 
of gastritis.  An upper endoscopy conducted in February 2004 
revealed the gastroesophageal junction, stomach, pylorus and 
duodenum to be normal and a CBC revealed no anemia.  The 
veteran was diagnosed with duodenal ulcer disease, with no 
evidence of active ulcers per upper GI; small hiatal hernia 
with gastroesophageal reflux disease; and gastritis.  The VA 
examiner reported that the small hiatal hernia with reflux 
was not due to his ulcer disease and also confirmed the 
absence of anemia.  

A second VA C&P rectum examination was also conducted in June 
2005, at which time the veteran reported blood on the tissue 
with each bowel movement and some frank bleeding on occasion.  
He also reported blood on his underwear daily and indicated 
that he could not stand or sit for any time because of 
discomfort.  The veteran also indicated that after straining 
with a bowel movement, he may have to manually push his 
hemorrhoids back into the rectum.  He denied constipation or 
diarrhea, loss of sphincter control, fecal leakage or 
involuntary bowel movements after straining on urination, but 
did report having to wear a pad on a daily basis to protect 
his clothing.  Physical examination revealed no pad or 
evidence of fecal leakage.  Rectal examination revealed a 
rectal prolapse involving the entire rectum of approximately 
one-half inch of tissue exposed with normal rectal tone.  No 
internal or external hemorrhoids were noted.  The diagnosis 
was rectal prolapse.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for service-connected rectal 
prolapse, as it does not sufficiently show the veteran has 
moderate prolapse that is persistent or frequently recurrent 
so as to warrant a 30 percent disability rating.  In fact, VA 
records dated between November 2001 and May 2007 make no 
mention of rectal prolapse so as to show it is a persistent 
condition, and although the June 2005 rectal examination 
revealed a rectal prolapse involving the entire rectum with 
approximately one-half inch of exposed tissue, a January 2007 
general surgery clinic note reports an absence of mucosal 
full-thickness rectal prolapse.  

The evidence of record also does not support the assignment 
of a rating in excess of 10 percent for service-connected 
internal and external hemorrhoids.  The Board acknowledges 
that the veteran has reported persistent bleeding associated 
with his hemorrhoids.  See May 2002 and June 2005 VA C&P 
rectum and anus examination reports.  There is no evidence, 
however, that the veteran has fissures and the evidence 
clearly indicates that the veteran does not have secondary 
anemia in addition to hemorrhoids.  See April 2002 and 
February 2004 CBC lab report findings.  In the absence of 
such evidence, an increased rating is not warranted.  

As for the veteran's service-connected duodenal ulcer 
disease, the Board finds that the evidence of record does not 
support the assignment of a rating in excess of 20 percent 
prior to January 1, 2003.  The available VA records dated 
prior to this date do not contain any reference to complaints 
involving duodenal ulcer disease so as to find that the 
veteran's disability is moderately severe with impairment of 
health manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  In fact, the 
May 2002 VA C&P stomach examination only revealed a 
superficial deformity in the duodenum, the veteran was 
described as well-developed and well-nourished, and an April 
2002 CBC revealed that the veteran is not anemic.  

Nor is a rating in excess of 10 percent warranted for 
duodenal ulcer disease as of January 1, 2003.  A July 2003 
nurse practitioner follow-up note again reports a superficial 
deformity in the duodenum, and a December 2003 CT scan of the 
veteran's abdomen was within normal limits with no 
significant abnormality present.  Although the veteran was 
seen in July 2006 with complaint of left sided abdominal pain 
and discomfort, see nurse practitioner follow-up note, the 
evidence as a whole precludes a finding that the veteran's 
service-connected disability is moderate with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations.  

II.	Propriety of the reduction for service-connected 
duodenal ulcer disease

In a July 2002 rating decision, the RO proposed to reduce the 
rating for duodenal ulcer disease from 20 percent to 10 
percent on the basis that the medical evidence did not 
support a 20 percent rating.  The 10 percent reduction was 
subsequently implemented effective January 1, 2003.  See 
October 2002 rating decision.  

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  VA must also notify the 
veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2006).  

After completing the predetermination procedures, VA must 
send the veteran written notice of the final action, which 
must set forth the reasons for the action and the evidence 
upon which the action is based.  Where a reduction of 
benefits is found warranted and the proposal was made under 
the provisions of 38 C.F.R. § 3.105(e), the effective date of 
the final action shall be the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final action expires.  38 C.F.R. § 3.105(i)(2) (2006).  

In the present case, a July 2002 rating decision proposed the 
reduction of the schedular rating for the veteran's duodenal 
ulcer disease from 20 percent to 10 percent on the basis that 
the medical evidence did not support a 20 percent rating.  
The veteran was notified of the proposed action in an August 
6, 2002 letter and was given the required 60 days to present 
additional evidence before the RO subsequently implemented 
the rating reduction, effective January 1, 2003.  The RO then 
notified the veteran of the action taken and his appellate 
rights in a November 5, 2002 letter.  As such, VA met the due 
process requirements under 38 C.F.R. § 3.105(e) and (i) 
(2006).  

The Board must now consider whether the reduction in rating 
was proper.  The criteria for a rating reduction is found in 
38 C.F.R. § 3.344 (2006).  Here, the 20 percent rating had 
been in effect from June 1995.  Pursuant to 38 C.F.R. 
§ 3.344(c), reexamination of a service-connected disability 
must show improvement in order to reduce a rating.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, such as duodenal ulcer, will not be reduced on 
any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, 
though material improvement is clearly reflected, 
consideration should be given to whether the evidence makes 
it reasonable certain that the improvement will be maintained 
under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  
In addition, it must also be determined that any such 
improvement also reflects an improvement in the veteran's 
ability to function under ordinary conditions of life and 
work.  38 C.F.R. §§ 4.2, 4.10 (2006); Brown v. Brown, 5 Vet. 
App. 413, 420-21 (1993).  

The veteran's service-connected duodenal ulcer disease has 
been rated under 38 C.F.R. § 4.114, Diagnostic Code 7305, 
which provides the criteria for duodenal ulcers.  The 
disability evaluations provided under this diagnostic code 
have previously been discussed.  The 20 percent rating for 
service-connected duodenal ulcer disease was assigned 
following an October 1997 Board decision and as a result of 
VA medical evidence dated between February 4, 1997 and 
February 8, 1997 that showed the veteran had an episode of 
bleeding from his ulcer that required a blood transfusion.  
See October 1997 rating decision.  

Since the assignment of the 20 percent evaluation for 
duodenal ulcer disease, the VA treatment records associated 
with the claims folder contain no reference to episodes of 
bleeding resembling the veteran's February 1997 episode.  In 
fact, the VA treatment records contain very little reference 
to the veteran's duodenal ulcer disease.  Testing over 
several years did not show active ulcer disease, though a 
superficial deformity of the duodenum was noted in July 2003.  
See VA treatment records dated between November 2000 and May 
2007.  


The evidence of record associated with the claims folder 
since the assignment of the 20 percent rating also includes 
several appropriate VA C&P stomach examination reports.  As 
noted above, in pertinent part, the May 2002 VA examiner 
reported a January 2001 esophagogastroduodenoscopy that 
revealed a superficial deformity in the duodenum, and 
diagnosed the veteran with duodenal ulcer disease.  No other 
reference was made to this disability.  During the January 
1998 VA examination, the upper GI series revealed no distinct 
acute ulcers, and the diagnosis was duodenal ulcer disease 
with deformity of the duodenal bulb.  

In reducing the veteran's rating to 10 percent, the RO noted 
that there was no medical evidence that demonstrated 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or continuous moderate 
manifestations.  See October 2002 rating decision.  When the 
medical evidence that formed the basis for assignment of the 
20 percent rating is compared with the medical evidence that 
has been obtained since the rating was established, the Board 
finds that a sustained improvement in the veteran's duodenal 
ulcer disease has been demonstrated.  This is so because the 
treatment records do not reference manifestations of active 
duodenal ulcer disease, the veteran's duodenum was described 
as having only a superficial deformity, and by June 2005, no 
definite ulcers or masses were revealed by upper GI series.  
Based on these findings, the symptoms exhibited by the 
veteran's duodenal ulcer disease more nearly approximately 
the criteria for a 10 percent evaluation.  See 38 C.F.R. §§ 
4.7, 4.114, Diagnostic Code 7305 (2006).  The reduction in 
rating was proper.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board has already discussed how VA met the due process 
requirements under 38 C.F.R. § 3.105(e) and (i) (2006) 
regarding the rating reduction.  Prior to the January 2002 
rating decision that is the subject of the appeal, the 
veteran was advised of the necessary evidence to substantiate 
a claim for increased rating; that VA would assist him in 
obtaining additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claims.  See December 2001 letter.  He was later informed of 
the need to send any evidence in his possession that pertains 
to his claims in a January 2003 statement of the case (SOC).  
As such, VA fulfilled its notification duties.  Quartuccio, 
16 Vet. App. At 187.  The veteran was also provided notice of 
the appropriate disability rating and effective date of any 
grant of service connection in an August 2006 supplemental 
SOC (SSOC).  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's VA and private treatment records have 
been obtained and he was afforded several appropriate VA 
examinations in connection with his claims.  The veteran's 
representative contends that the most recent VA examinations 
are inadequate as they are now over two years old, and 
contends that the examiner who conducted the June 2005 rectum 
examination is not qualified to conduct such an examination 
because he was a nurse practitioner (NP).  The examiner cites 
to Hyder v. Derwinski, 1 Vet. App. 221 (1991), which held 
that examinations by specialists are recommended in those 
cases that present a complicated disability picture.  The 
Board disagrees with both of these contentions.  First, 
although the VA examinations conducted in June 2005 are over 
two years old, medical records dated subsequent to those 
examinations have been associated with the claims file.  In 
light of the fact that more contemporaneous medical evidence 
has been obtained, a new examination is not warranted.  
Secondly, although an NP cannot be considered a specialist, 
VA may satisfy its duty to assist by providing a medical 
examination by a NP.  Cox v. Nicholson, 20 Vet. App. 563 
(2007).  The June 2005 rectal examination adequately 
addressed the issue of rectal prolapse.  For this reason, 
another examination is not necessary.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An increased rating for rectal prolapse is denied.  

An increased rating for internal and external hemorrhoids is 
denied.  

A rating in excess of 20 percent for duodenal ulcer disease 
during the period between June 12, 1995 and December 31, 2002 
is denied.  

A rating in excess of 10 percent for duodenal ulcer disease 
as of January 1, 2003 is denied.  

Restoration of a 20 percent rating for service-connected 
duodenal ulcer disease is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


